Exhibit Revised Letter of Transmittal To Offer to Exchange Up to 2,700,000 Shares of Common Stock of ITEX CORPORATION forShares of Western Sizzlin Corporation Common Stock by WESTERN SIZZLIN CORPORATION at an Exchange Ratio of One Share of ITEX Corporation Common Stock for .06623 Shares of Western Sizzlin Corporation Common Stock Pursuant to the Prospectus dated March 13, 2008 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON WEDNESDAY, MARCH 26, 2008, UNLESS THE OFFER IS EXTENDED. The exchange agent for the offer is: Continental Stock Transfer & Trust Company By Mail or Overnight Courier: By Facsimile Transmission By Hand: (for eligible institutions only): Continental Stock Transfer & Trust Company Continental Stock Transfer & Trust Company Continental Stock Transfer & Trust Company Attention: Reorganization Department Attention: Reorganization Department Attention: Reorganization Department 17 Battery Place, 8th Flr Facsimile:(212) 616-7610 17 Battery Place, 8th Flr New York, NY 10004 Confirm by phone: (212) 509-4000 New York, NY 10004 extension 536 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS, OR TRANSMISSION OF INSTRUCTIONS VIA A FACSIMILE NUMBER, OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. THE PROSPECTUS AND THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. DESCRIPTION OF SHARES TENDERED Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank, exactly as name(s) appear(s) on Share certificate(s)) Shares Tendered (Attach additional list if necessary) Certificate Number(s)* Total Number of Shares Represented by Certificate(s)* Number of Shares Tendered** Total Shares * Need not be completed by stockholders tendering by book-entry transfer. ** Unless otherwise indicated, it will be assumed that all ITEX Shares represented by any certificates delivered to the Exchange Agent are being tendered. See Instruction 4. IF ANY OF THE CERTIFICATES REPRESENTING SHARES THAT YOU OWN HAVE BEEN MUTILATED, LOST, STOLEN OR DESTROYED, SEE INSTRUCTION 9 OF THIS LETTER OF TRANSMITTAL. This revised Letter of Transmittal is to be used if certificates are to be forwarded herewith or, unless an agent’s message (as defined in the Prospectus) is utilized, if delivery of ITEX Shares (as defined below) is to be made by book-entry transfer to the Exchange Agent’s account at The Depository Trust Company (the “Book-Entry Transfer Facility”) pursuant to the procedures set forth in the Prospectus under the caption “The Offer—Procedure for Tendering.” Holders of outstanding shares of common stock (the “ITEX Shares”) of ITEX Corporation (“ITEX”) whose certificates for such ITEX Shares (the “Share Certificates”) are not immediately available or who cannot deliver their Share Certificates and all other required documents to the Exchange Agent prior to the expiration date (as defined in the Prospectus), or who cannot complete the procedure for book-entry transfer on a timely basis, must tender their ITEX Shares according to the guaranteed delivery procedure set forth in the Prospectus under the caption “The Offer—Guaranteed Delivery.” See Instruction 2.Delivery of documents to the Book-Entry Transfer Facility does not constitute delivery to the Exchange Agent. LOST CERTIFICATES ¨ CHECK HERE IF SHARE CERTIFICATES HAVE BEEN MUTILATED, LOST, STOLEN OR DESTROYED. I UNDERSTAND THAT I MUST CONTACT ITEX’S TRANSFER AGENT, OTR, INC., AT (503) 225-0, LOST, STOLEN OR DESTROYED SHARE CERTIFICATES.SEE INSTRUCTION 9. TENDER OF SHARES ¨ CHECK HERE IF TENDERED SHARES ARE BEING DELIVERED BY BOOK-ENTRY TRANSFER TO THE EXCHANGE AGENT’S ACCOUNT AT THE BOOK-ENTRY TRANSFER FACILITY AND COMPLETE THE FOLLOWING (ONLY PARTICIPANTS IN THE BOOK-ENTRY TRANSFER FACILITY MAY DELIVER SHARES BY BOOK-ENTRY TRANSFER): Name of Tendering Institution Account Number Transaction Code Number ¨ CHECK HERE IF TENDERED SHARES ARE BEING DELIVERED PURSUANT TO A NOTICE OF GUARANTEED DELIVERY PREVIOUSLY SENT TO THE EXCHANGE AGENT AND COMPLETE THE FOLLOWING: Name(s) of Tendering Stockholder(s) Date of Execution of Notice of Guaranteed Delivery Name of Institution which Guaranteed Delivery If delivery is by book-entry transfer: Name of Tendering Institution Account Number Transaction Code Number NOTE:SIGNATURES MUST BE PROVIDED BELOW. PLEASE READ ACCOMPANYING INSTRUCTIONS CAREFULLY. Ladies and Gentlemen: The undersigned hereby tenders to Western Sizzlin Corporation, a Delaware corporation (“Western”), the above-described shares of common stock (the “ITEX Shares”) of ITEX Corporation, a Nevada Corporation (“ITEX”), pursuant to Western’s offer to exchange up to 2,700,hares at an exchange ratio of one ITEX Share for .06623 shares of common stock, par value $0.01 per share, of Western (“Western Shares”), upon the terms and subject to the conditions set forth in the Prospectus, dated March13, 2008 (the “Prospectus”), receipt of which is hereby acknowledged, and in this revised Letter of Transmittal (which together, as each may be amended, supplemented or otherwise modified from time to time, constitute the “Offer”).The undersigned understands that Western reserves the right to transfer or assign, in whole or from time to time in part, to one or more of its affiliates the right to purchase ITEX Shares tendered pursuant to the Offer, but any such transfer or assignment will not relieve Western of its obligations under the Offer or prejudice the undersigned’s rights to receive Western Shares for ITEX Shares validly tendered and accepted for exchange. Upon the terms and subject to the conditions of the Offer and effective upon acceptance of the ITEX Shares tendered herewith in accordance with the terms of the Offer, the undersigned hereby sells, assigns and transfers to, or upon the order of, Western all right, title and interest in and to all of the ITEX Shares that are being tendered hereby and which are accepted for exchange (and any and all dividends, distributions, rights, other ITEX Shares or other securities issued or issuable in respect thereof on or after the date hereof (collectively, a “Distribution”)) and appoints Continental Stock Transfer & Trust Company (the “Exchange Agent”) the true and lawful agent and attorney-in-fact of the undersigned with respect to such ITEX Shares (and any Distribution), with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to (i) deliver certificates for such ITEX Shares (and any Distribution), or transfer ownership of such ITEX Shares (and any Distribution) on the account books maintained by the Book-Entry Transfer Facility, together, in any such case, with all accompanying evidences of transfer and authenticity, to or upon the order of Western, (ii) present such ITEX Shares (and any Distribution) for transfer on the books of ITEX and (iii) receive all benefits and otherwise exercise all rights of beneficial ownership of such ITEX Shares (and any Distribution), all in accordance with the terms of the Offer. The undersigned hereby irrevocably appoints designees of Western as the attorneys and proxies of the undersigned, each with full power of substitution, to exercise all voting and other rights of the undersigned in such manner as each such attorney and proxy or his substitute shall in his sole discretion deem proper, with respect to all of the ITEX Shares tendered hereby which have been accepted for exchange by Western prior to the time of any vote or other action (and any Distribution), at any meeting of stockholders of ITEX (whether annual or special and whether or not an adjourned meeting), by written consent or otherwise.This proxy is irrevocable and is granted in consideration of, and is effective upon, the acceptance for exchange of such ITEX Shares by Western in accordance with the terms of the Offer.Such acceptance for exchange shall revoke any other proxy or written consent granted by the undersigned at any time with respect to such ITEX Shares (and any Distribution), and no subsequent proxies will be given or written consents will be executed by the undersigned (and if given or executed, will not be deemed to be effective). The undersigned hereby represents and warrants that the undersigned has full power and authority to tender, sell, assign and transfer the ITEX Shares tendered hereby (and any Distribution) and that when the same are accepted for exchange by Western, Western will acquire good and unencumbered title thereto, free and clear of all liens, restrictions, charges and encumbrances and not subject to any adverse claims.The undersigned will, upon request, execute and deliver any additional documents deemed by the Exchange Agent or Western to be necessary or desirable to complete the sale, assignment and transfer of the ITEX Shares tendered hereby (and any Distribution).In addition, the undersigned shall promptly remit and transfer to the Exchange Agent for the account of Western any Distribution in respect of the ITEX Shares tendered hereby and accepted for exchange, accompanied by appropriate documentation of transfer and, pending such remittance or appropriate assurance thereof, Western shall be entitled to all rights and privileges as owner of any such Distribution and may withhold the Western Shares payable pursuant to the Offer or deduct from the Western Shares the amount or value thereof, as determined by Western in its sole discretion. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned, and any obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in the Offer, this tender is irrevocable. The undersigned understands that tenders of ITEX Shares pursuant to any one of the procedures described in the Prospectus under the caption “The Offer—Procedure for Tendering” and in the instructions hereto will constitute a binding agreement between the undersigned and Western upon the terms and subject to the conditions of the Offer.The undersigned recognizes that under certain circumstances set forth in the Prospectus, Western may not be required to accept for exchange any of the ITEX Shares tendered hereby. The undersigned understands that the delivery and surrender of ITEX Shares that the undersigned has tendered is not effective, and the risk of loss of ITEX Shares does not pass to the Exchange Agent, until the Exchange Agent receives the Letter of Transmittal, duly completed and signed, or an agent’s message (as discussed in the Prospectus in the section entitled “The Offer—Procedure for Tendering”) in connection with a book-entry transfer of ITEX Shares, together with all accompanying evidences of authority in form satisfactory to Western and any other required documents.THE UNDERSIGNED UNDERSTANDS THAT ALL QUESTIONS AS TO THE FORM OF DOCUMENTS (INCLUDING NOTICES OF WITHDRAWAL) AND THE VALIDITY, FORM, ELIGIBILITY (INCLUDING TIME OF RECEIPT) AND ACCEPTANCE FOR EXCHANGE OF ANY TENDER OF ITEX SHARES WILL BE DETERMINED BY WESTERN IN ITS SOLE DISCRETION AND SUCH DETERMINATION SHALL BE FINAL AND BINDING UPON ALL TENDERING ITEX STOCKHOLDERS TO THE FULLEST EXTENT PERMITTED BY LAW.The undersigned also understands that no tender of ITEX Shares is valid until all defects and irregularities in tenders of ITEX Shares have been cured or waived and that neither Western nor the Exchange Agent, the information agentor any other person is under any duty to give notification of any defects or irregularities in the tender of any ITEX Shares or will incur any liability for failure to give any such notification. Unless otherwise indicated under “Special Issuance Instructions,” please issue the Western Shares and a check for any cash payable in lieu of fractional Western Shares, and return any ITEX Shares not tendered or not accepted for exchange, in the name(s) of the undersigned (and, in the case of ITEX Shares tendered by book-entry transfer, by credit to the account at the Book-Entry Transfer Facility).Similarly, unless otherwise indicated under “Special Delivery Instructions,” please mail the Western Shares and a check for any cash payable in lieu of fractional Western Shares and any certificates for ITEX Shares not tendered or not accepted for exchange (and accompanying documents, as appropriate) to the undersigned at the address shown below the undersigned’s signature(s).In the event that both “Special Issuance Instructions” and “Special Delivery Instructions” are completed, please issue the Western Shares and a check for any cash payable in lieu of fractional Western Shares and return any ITEX Shares not tendered or not accepted for exchange in the name(s) of, and mail said check and any certificates to, the person(s) so indicated.The undersigned recognizes that Western has no obligation, pursuant to the “Special Issuance Instructions,” to transfer any ITEX Shares from the name of the registered holder(s) thereof if Western does not accept for exchange any of the ITEX Shares so tendered. ITEX stockholders who use this revised Letter of Transmittal do not have to do anything with the original Letter of Transmittal.ITEX Shares previously tendered pursuant to the original prospectus dated December27, 2007 and the related original Letter of Transmittal and not properly withdrawn constitute valid tenders for purposes of the Offer. ITEX stockholders who have validly tendered and not properly withdrawn their ITEX Shares are not required to take any further action with respect to such ITEX Shares in order to receive 06623Western Shares for each ITEX Share, if ITEX Shares are accepted for exchange and exchanged for Western Shares by Western pursuant to the Offer, except as may be required by the guaranteed delivery procedure if such procedure was utilized. See the section of the Prospectus entitled “The Offer— Procedure for Tendering.” SPECIAL ISSUANCE INSTRUCTIONS (See Instructions 1, 5, 6 and 7) To be completed ONLY if the Western Shares and the check for any cash payable in the Offer in lieu of fractional Western Shares (less the amount of any federal income and backup withholding tax required to be withheld) or certificates for ITEX Shares not tendered or not accepted for exchange are to be issued in the name of someone other than the undersigned. Issue: ¨Check ¨Certificates to: Name: SPECIAL DELIVERY INSTRUCTIONS (See Instructions 1, 5, 6 and 7) To be completed ONLY if the Western Shares and the check for any cash payable in the Offer in lieu of fractional Western Shares (less the amount of any federal income and backup withholding tax required to be withheld) or certificates for ITEX Shares not tendered or not accepted for exchange are to be sent to someone other than the undersigned or to the undersigned at an address other than that shown below the undersigned’s signature(s). Mail: ¨Check ¨Certificates to: Name: (Please Print) (Please Print) Address: Address: (Zip Code) (Zip Code) (Taxpayer Identification No.) (Taxpayer Identification No.) (Account Number) IMPORTANT—SIGN HERE (Also Complete Substitute Form W-9 Included Below) (Signature(s) of Stockholder(s)) Dated Name(s) (Please Print) Capacity (full title) Address (Include Zip Code) Area Code and Telephone Number Taxpayer Identification or Social Security Number (Must be signed by registered holder(s) exactly as name(s) appear(s) on Share Certificate(s) or on a security position listing or by person(s) authorized to become registered holder(s) by certificates and documents transmitted herewith.If signature is by a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or other person acting in a fiduciary or representative capacity, please provide the necessary information above and see Instruction 5.) GUARANTEE OF SIGNATURE(S) (If Required - See Instructions 1 and 5) FOR USE BY FINANCIAL INSTITUTIONS ONLY FINANCIAL INSTITUTIONS:PLACE MEDALLION GUARANTEE IN SPACE BELOW. AuthorizedSignature Name Title (Please Print) Name of Firm Address (Include Zip Code) AreaCodeandTelephoneNumber Dated TO BE COMPLETED BY ALL TENDERING HOLDERS PAYER’S NAME:CONTINENTAL STOCK TRANSFER & TRUST COMPANY SUBSTITUTE Form W-9 Part 1 —Taxpayer Identification Number — For all accounts, enter your taxpayer identification number in the box at right. (For most individuals, this is your social security number. If you do not have a number, see ‘‘How to Obtain a TIN’’ in the enclosed Guidelines.) Certify by signing and dating below. Note: If the account is in more than one name, see the chart in the enclosed Guidelines to determine which number to give the payer. Department of the Treasury Internal Revenue Service Taxpayer Identification Number Payer’s Request for Taxpayer Identification Number (TIN) (If awaiting TIN write “Applied For”) Name Part 2— For Payees Exempt from Backup Withholding, see the enclosed Guidelines and complete as instructed therein. Address (number and street) Certification Under penalties of perjury, I certify that: (1) The number shown on this form is my correct Taxpayer Identification Number (or I am waiting for a number to be issued to me), and City, State and Zip Code (2) I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (the “IRS”) that I am subject to backup withholding as a result of failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding. (3) I am a U.S. person (including a U.S. resident alien). Certification Instructions You must cross out item (2) above if you have been notified by the IRS that you are currently subject to backup withholding because you failed to report all interest and dividends on your tax return. However, if after being notified by the IRS that you were subject to backup withholding you received another notification from the IRS that you are no longer subject to backup withholding, do not cross out item (2). (Also see instructions in the enclosed Guidelines). SIGNATURE DATE NOTE: FAILURE TO COMPLETE AND RETURN THIS FORM MAY RESULT IN BACKUP WITHHOLDING OF 28% OF ANY PAYMENTS MADE TO YOU PURSUANT TO THIS OFFER. PLEASE REVIEW THE ENCLOSED GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9'' FOR ADDITIONAL DETAILS. NOTE: YOU MUST COMPLETE THE FOLLOWING CERTIFICATE IF YOU ARE AWAITING A TAXPAYER IDENTIFICATION NUMBER. CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER I certify under penalties of perjury that a taxpayer identification number has not been issued to me, and either (1) I have mailed or delivered an application to receive a taxpayer identification number to the appropriate Internal Revenue Service Center or Social Security Administration office or (2) I intend to mail or deliver an application in the near future. I understand that if I do not provide a taxpayer identification number by the time of payment, 28% of all reportable payments made to me thereafter will be withheld until I provide a taxpayer identification number. Signature: Date: Instructions Forming
